 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 201 
In the House of Representatives, U. S.,

March 4, 2009
 
RESOLUTION 
Recognizing Beverly Eckert’s service to the Nation and particularly to the survivors and families of the September 11, 2001, attacks. 
 
 
Whereas on the morning of September 11, 2001, terrorists hijacked and destroyed four civilian aircraft, crashing two of them into the towers of the World Trade Center in New York City and a third into the Pentagon outside Washington, DC;  
Whereas the passengers and crew aboard United Flight 93 acted heroically to prevent the terrorist hijackers from taking additional American lives, by crashing the plane in Shanksville, Pennsylvania and sacrificing their own lives instead;  
Whereas thousands of innocent men, women, and children were brutally murdered in the attacks of September 11, 2001;  
Whereas pursuant to Public Law 107–306, the 9/11 Commission was formed to ascertain, evaluate, and report on the evidence regarding the terrorist attacks;  
Whereas the 9/11 Commission was also required in Public Law 107–306 to make a full and complete accounting of the circumstances surrounding the terrorist attacks, report on the United States’ preparedness for, and immediate response to, terrorist attacks, and make findings, conclusions, and recommendations for corrective measures that could be taken to prevent, prepare, and respond to acts of terrorism;  
Whereas the 9/11 Commission stated in its report that it “interviewed more than 1,200 individuals” to assist in making its recommendations;  
Whereas one of the groups representing the victims, “Voices of September 11”, testified before the 9/11 Commission;  
Whereas Beverly Eckert was the widow of Mr. Sean Rooney, who died in the September 11, 2001, terrorist attacks on the World Trade Center and following her husband’s death, Beverly Eckert co-founded “Voices of September 11”, an advocacy group for survivors and 9/11 families;  
Whereas Beverly Eckert was instrumental in the development and growth of this important advocacy group, which now claims more than 5,500 members;  
Whereas Beverly Eckert worked admirably with the 110th Congress and was a key proponent in the final passage of the “Implementing the 9/11 Commission Recommendations Act of 2007” as the legislation to effectuate the recommendations of the 9/11 Commission to prevent, prepare, and respond to acts of terrorism; and  
Whereas the United States will forever be grateful for the services of Beverly Eckert and mourn her loss: Now, therefore, be it  
 
That the House of Representatives— 
(1)acknowledges Beverly Eckert’s service to the Nation and particularly to the survivors and families of the September 11, 2001, attacks;  
(2)recognizes Beverly Eckert’s work to help bring about implementation of the 9/11 Commission recommendations to prepare, prevent, and respond to acts of terrorism; and  
(3)extends its deepest condolences to the family of Beverly Eckert and the families of all those who lost their lives due to the crash of Continental Connection Flight 3407.  
 
Lorraine C. Miller,Clerk.
